Title: To George Washington from Edmund Randolph, 8 August 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Philadelphia August 8. 1794.
               
               The enclosed letter from Mr Bradford appears to deserve to be sent by express.  The separate powers, which he asks, tho’ they cannot with propriety be demanded by insurgents, will be forwarded by a special messenger, to gratify him; if the two other Secretaries approve of them.  I shall carry Neville’s and Lenox’s
                  
                  account of the matters with me in the evening to German Town; as I shall watch for their arrival, and immediately confer with them.
               The Governor’s two proclamations are inclosed; one in the newspaper; the other in a handbill.  I have the honor, sir, to be with the highest respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            